Judge WHICHARD
dissenting.
I respectfully dissent from the majority’s failure to find prejudicial error in the district attorney’s closing argument. The pertinent facts are these:
Deputy Sheriff L. H. Hamlett testified on recall for the State that he talked with defendant the day following the robbery. Defense counsel then objected “to [defendant’s] statement at this time,” and the court excused the jury. On voir dire Hamlett testified to what defendant had told him. Defendant’s statement was in the nature of an alibi and entirely exculpatory. It in no way implicated or tended to implicate him in the robbery with which he was charged.
When the jury returned, the court stated:
Members of the jury, during the course of the trial, the Court has sustained the objection to anyone saying what Freddy Murphy has said on this occasion, this is an objection to what the defendant is alleged to have said to the officer and the Court sustained what Freddy said on the 20th day of December, 1980.
Thereafter defense counsel stated in his closing argument to the jury:
*775Ladies and gentlemen of the jury, the best evidence that the State of North Carolina can put before you as to the crime and its commission of it and what went on in the house is what you remember as to what Mr. and Mrs. Sherrill testified to as they were there.
I argue and contend, ladies and gentlemen of the jury, that the State has not introduced any statement or confession of the crime there to bring before you for you to consider and say this is some other evidence. I have here where the defendant admitted to doing this. This is not a hard job at all if he says that he did, but you don’t have that, ladies and gentlemen. You don’t have that evidence before you to consider.
The district attorney then stated in his closing argument:
The defendant said there was no statement, talking about the evidence presented by the State, there was no statement made by the defendant for you to consider. No statement by the defendant for you to consider, that is what the defendant argued to you. Well, ladies and gentlemen of the jury, you remember Mr. Hamlett going to the stand last evening about fifteen of five and I asked him about talking with the defendant, Mr. Murphy, and did he talk with him. Yes, Saturday morning or Saturday afternoon, December the 20th, a statement by the defendant.
Okay, and you don’t have the statement to consider, ladies and gentlemen of the jury, because the defendant objected to it. And then the defendant wanted to argue that we have not done our job, wanted to tell you that we have not done our job and brought in a statement for you to consider by the defendant. Well, there it was if he wanted you to consider it, ladies and gentlemen of the jury. If he wanted you to consider it, all he had to do was just be quiet.
The statement by defense counsel was entirely proper. There was in fact no confession in evidence. It is inaccurate to say, as does the majority opinion, that “defendant’s counsel himself argued the matter of the suppressed evidence.” Defense counsel’s argument related to a confession, and the suppressed evidence was not a confession.
*776The statement by the district attorney, however, conveyed the inevitable impression that defendant had in fact confessed and his confession had been excluded due to some legal technicality. “The district attorney owes honesty and fervor to the State and fairness to the defendant in the performance of his duties as a prosecutor.” State v. Britt, 288 N.C. 699, 710, 220 S.E. 2d 283, 290 (1975). (Emphasis supplied.) The .argument suggesting that defendant had confessed when his excluded statement was in fact exculpatory rather than inculpatory was manifestly unfair to defendant. In light of the highly inconclusive nature of the identification evidence, the possibility that the jury convicted defendant by drawing the reasonable inference from this argument that defendant had confessed, when in fact his statement was exculpatory, is by no means remote. The likelihood of prejudice is thus considerable.
I recognize that absent objection the court may have been inadvertent to the district attorney’s statement. The court has a duty, however, to see that a defendant’s right to a fair trial is sustained. Britt, 288 N.C. at 710, 220 S.E. 2d at 290. If the impropriety here was not sufficiently “gross” to evoke ex mero mo tu corrective action, such impropriety is non-extant. The statement, especially in the context of inconclusive identification evidence, rendered defendant’s trial manifestly unfair. I therefore vote for a trial de novo.